Citation Nr: 1312861	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  11-26 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include due to asbestos exposure.


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The Veteran had active service from August 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This case was previously before the Board in April 2012 and was remanded for additional development.

In March 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic respiratory disability was not diagnosed in service; and, there has been no demonstration by competent clinical, or credible lay, evidence of record that the Veteran's diagnosed chronic obstructive pulmonary disease is etiologically related to, or chronically aggravated by, the Veteran's active service, including exposure to asbestos.


CONCLUSION OF LAW

A chronic respiratory disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2011.  Nothing more was required.  

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

The Veteran has undergone a VA examination that has addressed the medical matters presented by the appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2012 VA examiner performed a contemporaneous physical examination of the Veteran and elicited information concerning the Veteran's military service.  The opinion considered the pertinent evidence of record and contained supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

During the March 2012 Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony concerning the medical history of his disability, including the specifics relating to possible asbestos exposure during service.  Further, the undersigned stressed (page 10) the importance of trying to obtain a favorable medical opinion that was in writing, and also informed the Veteran (page 11) that the Board would consider evidence in addition to any VA opinions of record.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board finds that there has been substantial compliance with its April 2012 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran essentially asserts that he has a respiratory disability that may be related to asbestos exposure during his active service.  In particular, he has indicated that he may have been exposed to asbestos as a result of an explosion onboard his ship.

The VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  See M21-1, Part IV, Subpart ii.1.H.32, ii.1.H.29 and ii.2.C.9 (October 20, 2012).

As the M21-1 notes, asbestos was commonly used in some areas of the military during World War II and shortly thereafter.  This was particularly the case in the U.S. Navy, where "several million people employed in U.S. shipyards and U.S. Navy Veterans were exposed to chrysotile products as well as amosite and crocidolite since these varieties were used extensively in military ship construction"  See M21-1, Part IV, Subpart ii.2.C.9.g.

The Veteran was a radio operator on a ship during service, and the RO and the December 2012 VA examiner have assumed that the Veteran was exposed to asbestos during service.  Nevertheless, aside from a July 1954 service treatment record that noted that the Veteran had acute sinusitis,  the remaining service treatment records contain no complaints or findings related to a chronic respiratory disability.  The Veteran's July 1956 service separation examination report indicates that the Veteran's lungs and chest were clinically evaluated as normal; the chest X-ray was negative.  There was no corresponding Medical History Report.

The earliest evidence of a chronic respiratory disability is an October 2008 private record noting possible chronic obstructive pulmonary disease (COPD).  A May 2012 private record noted that the Veteran had quit smoking 7 years prior and had smoked greater than 60 packages of cigarettes a year.  A July 2012 private record reflects that the Veteran's treatment for COPD includes inhaled medications.

A January 2012 VA examiner reviewed the Veteran's claims file and stated that it was not likely that the Veteran's COPD was related to service.  There was no contemporaneous examination performed, and there were no available chest X-rays or similar diagnostic studies discussed.  The examiner explained that there was no evidence in the medical literature that establishes an etiological link between asbestos and COPD.  Emphasis was also placed on the finding that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of a respiratory disorder.



At the March 2012 Board hearing the Veteran recognized that he had been diagnosed with COPD but had not been diagnosed with asbestosis.  He did not know for sure but thought that he might have been exposed to asbestos when the ship he was serving on had an explosion.  He stated that his current symptoms included shortness of breath.  

At a December 2012 VA examination the Veteran stated that he first had breathing problems 8-10 years prior, which would be in 2002.  He did not remember direct exposure to asbestos but thought he might have been exposed to asbestos while on ship during service.  Chest x-rays revealed clear lungs free of active infiltrates. There were no pleural effusions or evidence of pleural plaque or other signs of asbestos.  The Veteran also underwent pulmonary function testing.  The diagnosis was COPD.  The examiner stated that the Veteran's COPD was not likely incurred in or caused by the Veteran's service.  The rationale for the examiner's opinion included the following:

The Veteran currently has a diagnosis of obstructive lung disease (emphysema).  Asbestosis typically causes lung disease which is restrictive in nature.  The Veteran does demonstrate restrictive and obstructive lung disease by PFT results.  However, the Veteran does not have the other stigmata or criteria for asbestosis which would include findings consistent with interstitial fibrosis.

The December 2012 VA examiner further noted that the Veteran's restrictive and obstructive lung disease noted on PFT was more likely than not related to the Veteran's long term cigarette smoking.  The examiner also indicated that there was no evidence in the medical literature that related an etiological link between asbestos exposure and COPD.

A chronic respiratory disability was not demonstrated during the Veteran's active service and was not shown until many years following service.  The Veteran does not argue the contrary.  In fact, he did not file his service connection claim until 2010; and, by his own admission, he related to the VA examiner that his respiratory problems did not become noticeable until 2002.  The January and December 2012 VA examiners have also specifically indicated that no such relationship exists between the Veteran's active service and his asbestos exposure.  In sum, service connection for a chronic respiratory disability is not warranted.

The Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation of COPD.  The December 2012 VA examiner's opinion, which was rendered by a trained medical professional, also far outweighs any lay opinion provided by the Veteran on this medically complex matter.  King v. Shinseki, 700 F. 3d 1339 (Fed. Cir 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board observes that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  COPD is not one of the conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), and the Veteran has not been diagnosed with bronchiectasis.  The Board also notes that the Veteran has not asserted that he has had COPD ever since service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a respiratory disability is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


